                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ESURANCE PROPERTY &                         )
CASUALTY INSURANCE                          )
COMPANY,                                    )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )   CIVIL ACTION NO. 19-0404-CG-B
                                            )
DENISE MICHELLE BEASLEY, as                 )
Mother and next friend of JS, et al.,       )
                                            )
       Defendants.                          )

                                       ORDER

      The Plaintiff having filed a Notice of Partial Dismissal Solely as to

Defendant, Mississippi Farm Bureau Casualty Insurance Company (Doc. 21) and a

Notice of Partial Dismissal Solely as to Defendant, Mississippi Division of Medicaid

(Doc. 22), and there having been no answer or motion for summary judgment filed

by said Defendants, Plaintiff’s claims against Mississippi Farm Bureau Casualty

Insurance Company and Mississippi Division of Medicaid are hereby DISMISSED

without prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure.

      DONE and ORDERED this 3rd day of September, 2019.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
